Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant spec provides no support for the newly added limitations in claims 1 and 4 reciting “wherein approximately 50 to 98% of the total surface area of the edges of each individual portion are not connected to another individual portion”. The instant spec only 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1,2,6,8,10,12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cairns(Shamrock Soda Bread, https://www.countryliving.com/food-drinks/recipes/a277/shamrock-soda-bread-recipe-clx0315/).

Regarding claims 1,2,6, Cairns teaches a “Shamrock Soda bread” comprising three individual petal shaped portions and a stem portion of bread that connect together at a central single focal point to form a shamrock shape(see picture). The petals are all individually formed from a heart shaped cookie cutter and are joined together before 

    PNG
    media_image1.png
    430
    368
    media_image1.png
    Greyscale

	In the alternative, it would have been obvious to adjust the shape and size of the shamrock bread depending on the design desired by the consumer. Dough can be easily shaped in order to achieve virtual any design desired. 
Changes in size of shape are matters requiring only ordinary skill in the art and hence are considered routine expedients.  Absent a demonstration of criticality, changes in size or shape do not patentably distinguish the claimed invention from the prior art.  See MPEP 2144.04 IV B.

	Regarding 8, Cairns teaches that the baked good is made of dough that comprises all purpose flour, which inherently comprises wheat. Therefore, the dough is considered a “wheat bread dough”. 
.

Claim(s) 4,5,7,9,11,13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Walker(Parmesan Pull Apart Bread https://www.favfamilyrecipes.com/parmesan-pull-apart-bread/) as evidenced by Rhodes Rolls(https://rhodesbakenserv.com/product/yeast-dinner-rolls/,) and Splawn(https://www.thekitchn.com/how-to-properly-grease-a-bundt-pan-236305).
Regarding claim 4, Walker teaches a pull-apart multi-portion baked good comprising more than two individual roll portions that connect to one another so as to form a radiating ring around a hole. The individual rolls form score lines that can be pulled apart(see pictures, p. 1-2). Each portion has opposing edges that are not connected to one another(see pictures, p.1-2).
As shown in the picture below(areas highlighted), the inner and outer edges of each portion are not connected to another portion and comprise about half(50%) of the surface area of the edges.

    PNG
    media_image2.png
    500
    333
    media_image2.png
    Greyscale

In the alternative, it would have been obvious to adjust the shape and size of the pull-apart baked good depending on the design desired by the consumer. Dough can be easily shaped in order to achieve virtual any design desired. 
Changes in size of shape are matters requiring only ordinary skill in the art and hence are considered routine expedients.  Absent a demonstration of criticality, changes in size or shape do not patentably distinguish the claimed invention from the prior art.  See MPEP 2144.04 IV B.
Regarding claim 5, Walker teaches that the central hole comprises a holder that contains a dip(see pictures).
Regarding claim 7, Walker teaches that the individual portions are substantially circular in shape(see pictures). 
	 Regarding claim 9, Walker teaches using “Rhodes rolls” to form the individual portions. As evidenced by https://rhodesbakenserv.com/product/yeast-dinner-rolls/, Rhodes rolls comprise dough that contains wheat flour. Therefore, the dough is considered a “wheat bread dough”.
.
	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cairns(Shamrock Soda Bread, https://www.countryliving.com/food-drinks/recipes/a277/shamrock-soda-bread-recipe-clx0315/).
	Cairns does not specifically teach that individual portions connect to each other at one location that is off-center. However, it would have been obvious to adjust the 
Changes in size of shape are matters requiring only ordinary skill in the art and hence are considered routine expedients.  Absent a demonstration of criticality, changes in size or shape do not patentably distinguish the claimed invention from the prior art.  See MPEP 2144.04 IV B.

Response to Arguments
Applicant's arguments filed 6/15/2021 have been fully considered but they are not persuasive. 
The applicant argues that Cairns does not teach a pull-apart multi-portion baked good comprising individual portions that connect to one another at single focal point wherein 50 to 98% of the total surface area of the edges of each individual portion are not connect to another individual portion. 
However, Cairns teaches a “Shamrock Soda bread” comprising three individual petal shaped portions and a stem portion of bread that connect together at a central single focal point to form a shamrock shape(see picture). The petals are all individually formed from a heart shaped cookie cutter and are joined together before baking(step 2). Therefore, the portions are easily “pulled-apart” when eaten. As shown in the picture below(lines added), the outside perimeter of each portion is not connected to another portion and comprises about half(50%) of the surface area of the edges.

    PNG
    media_image1.png
    430
    368
    media_image1.png
    Greyscale

	In the alternative, it would have been obvious to adjust the shape and size of the shamrock bread depending on the design desired by the consumer. Dough can be easily shaped in order to achieve virtual any design desired. 
Changes in size of shape are matters requiring only ordinary skill in the art and hence are considered routine expedients.  Absent a demonstration of criticality, changes in size or shape do not patentably distinguish the claimed invention from the prior art.  See MPEP 2144.04 IV B.
The applicant argues that Walker does not teach a pull-apart multi-portion baked good comprising individual portions that connect to form a radiating ting around a void or a hole wherein 50 to 98% of the total surface area of the edges of each individual portion are not connect to another individual portion. 
However, Walker teaches a pull-apart multi-portion baked good comprising more than two individual roll portions that connect to one another so as to form a radiating ring around a hole. The individual rolls form score lines that can be pulled apart(see 
As shown in the picture below(areas highlighted), the inner and outer edges of each portion are not connected to another portion and comprise about half(50%) of the surface area of the edges.

    PNG
    media_image2.png
    500
    333
    media_image2.png
    Greyscale

In the alternative, it would have been obvious to adjust the shape and size of the pull-apart baked good depending on the design desired by the consumer. Dough can be easily shaped in order to achieve virtual any design desired. 
Changes in size of shape are matters requiring only ordinary skill in the art and hence are considered routine expedients.  Absent a demonstration of criticality, changes in size or shape do not patentably distinguish the claimed invention from the prior art.  See MPEP 2144.04 IV B.
Regarding claim 5, Walker teaches that the central hole comprises a holder that contains a dip(see pictures).

	 Regarding claim 9, Walker teaches using “Rhodes rolls” to form the individual portions. As evidenced by https://rhodesbakenserv.com/product/yeast-dinner-rolls/, Rhodes rolls comprise dough that contains wheat flour. Therefore, the dough is considered a “wheat bread dough”.
	Regarding claims 11,13, Walker teaches that the individual portions comprise a cheese coating(p.4, step 3-4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.